Citation Nr: 0835064	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
disability compensation for his minor child.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the VARO in St. 
Paul, Minnesota that determined the denial of an increased 
apportionment from the veteran's pension for his daughter was 
proper.


FINDINGS OF FACT

1.  The veteran is shown to be incarcerated in the penal 
institution based upon a felony conviction and the term of 
his incarceration exceeds 60 days.

2.  Service connection is in effect for diabetes mellitus.  A 
20 percent rating has been in effect since December 2001.  
The veteran was previously in receipt of a permanent and 
total disability rating for pension purposes from April 1999.

3.  The veteran currently is in receipt of 10% of his monthly 
compensation because of his incarceration.  The appellant is 
receiving the remainder of the veteran's compensation for 
service connected disability.


CONCLUSION OF LAW

An increased apportionment from the veteran's compensation 
benefits for his minor daughter is not warranted as a result 
of his incarceration for a felony conviction.  38 U.S.C.A. 
§ 1505 (West 2002); 38 C.F.R. §§ 3.3, 3.665, 3.666 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the undersigned notes that the provisions of the 
Veterans Claim Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007) are not 
applicable in this case because the claim turns on a matter 
of law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where the law, and not the factual evidence, 
is dispositive).  Moreover, VA's General Counsel has held 
that the notice and duty to assist provisions of the VCAA are 
not applicable to a claim, where as here, it cannot be 
substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).

38 C.F.R. § 3.666 (2007) provides that if any individual to 
or for whom pension is being paid under a public or private 
law administered by VA is imprisoned in a Federal, State, or 
local penal institution as the result of conviction of a 
felony or misdemeanor, such pension payments will be 
discontinued effective on the 61st day of imprisonment 
following conviction.  The payee will be informed of his or 
her rights and the rights of dependents to payments while he 
or she is imprisoned as well as the conditions under which 
payments to him or to her may be resumed on his or her 
release from imprisonment.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days, as here, for 
conviction of a felony, and has a combined rating of 20% or 
more shall not be paid compensation in excess of the amount 
payable for a disability evaluated as 10 percent disabling 
beginning on the 61st day of incarceration.  38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. § 3.665 (2007)

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's child or children 
on the basis of individual need.  38 C.F.R. § 3.665(e).  

Previously, the veteran was granted pension benefits, from 
1999; an apportionment of $200 per month was granted to the 
appellant from July 2002.  Subsequently, the veteran was 
incarcerated and his pension was terminated.  By rating 
action of February 2008, he was granted service connection 
for diabetes, assigned a 20 percent evaluation.  That is 
currently his only service connected disability.  Since he 
incarcerated for a felony, his compensation benefit has 
accordingly been reduced to the appropriate monthly rate 
payable for a 10 percent evaluation.  The remaining amount 
has been apportioned to his minor child.  The appellant, the 
mother of the minor has requested that the amount be 
increased.  The undersigned empathizes with her, but finds 
the apportionment as constituted protects both the veteran 
and the petitioner.  Because the law, rather than the facts 
in this case, is dispositive, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002).  Should the veteran get additional VA compensation 
benefits, the petitioner can request an increased 
apportionment at that time.




ORDER

An increased apportionment from the veteran's disability 
compensation for the petitioner is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


